Citation Nr: 9906565	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-38 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for chronic disorders 
manifested by aching of both arms and legs and weakness in 
the knees.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran's DD Form 214show that he had active duty for 
training from September 1986 to February 1987 and active duty 
from January 1988 to May 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision by the White 
River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in October 1995.  A statement of 
the case was mailed to the veteran in October 1995.  The 
veteran's substantive appeal was received in October 1995.  
In February 1997, the Board remanded this case to the RO for 
further development.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed migraine headaches and 
service.

2.  There is no competent medical evidence of a nexus between 
the veteran's current complaints of aching of both arms and 
legs and weakness in the knees and/or disabilities of the 
arms, legs, or knees and service.


CONCLUSION OF LAW

The claims of service connection for headaches and for 
disabilities of the arms, legs, and knees are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has headaches and 
aching of both arms and legs and weakness in the knees.  He 
maintains that service connection should be granted on a 
direct basis for headaches as he was treated for head trauma 
during service and also complained of leg pain.  
Alternatively, it is asserted that the veteran should be 
granted service connection for his alleged disabilities as 
they were a result of his alleged service in the Persian 
Gulf.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Further, the Secretary of the Department of Veterans Affairs 
may pay compensation to a Persian Gulf veteran suffering from 
a chronic illness or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2001 following such service. See 38 U.S.C.A. § 1117 (West 
Supp. 1998); 38 C.F.R. § 3.317 (1998).

In February 1997, the Board remanded this case in part for 
the RO to contact the Service Department to verify the 
character of the veteran's service and whether or not the 
veteran had any overseas service, and, if so, whether or not 
the veteran had service in the Persian Gulf region.  The RO 
was instructed to consider the provisions of 38 C.F.R. § 
3.317 (1998) if the veteran served in the Persian Gulf.  
Thereafter, the veteran provided copies of airline receipts 
and his pay stubs.  However, the veteran's service personnel 
records revealed no record of service in the Persian Gulf.  
In light of the foregoing, the provisions of 38 C.F.R. § 
3.317 (1998) are inapplicable.  As such, the Board will 
consider if service connection is warranted for headaches 
and/or disabilities of the arms, legs, and knees on a direct 
basis.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498 
(1995), outlined a three prong test which established whether 
a claim is well-grounded.  The Court stated that in order for 
a claim to be well-grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
claim is not well-grounded where a claimant has not submitted 
any evidence of symptomatology of a chronic disease within 
the presumptive period, continuity of symptomatology after 
service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that his various 
alleged disabilities had their onset during service, this 
assertion does not make the claim well-grounded if there is 
no competent medical evidence of record of a nexus between 
any condition in service and these alleged current 
disabilities.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  As such, the Board will 
review the record to assess whether all three of the criteria 
of Caluza are met and the veteran's assertions are supported 
by the evidence of record.

The veteran had active duty for training from September 1986 
to February 1987 and active duty from January 1988 to May 
1991.  The service medical records showed that in December 
1989, the veteran complained of pain in the right knee upon 
running, climbing stairs, and occasionally while walking.  
Physical examination revealed some swelling above the 
patella, but there was no discoloration, no pinpoint 
tenderness, and no limitation of motion.  Thereafter, there 
were no complaints, findings, or diagnosis of a right knee 
disability.  In May 1990, the veteran complained of having a 
bump on the left knee which was under the skin and had been 
present for one month.  Physical examination revealed a knot 
lying under the skin of the left knee.  The diagnosis was 
rule out dead tissue accumulation.  Thereafter, there were no 
complaints, findings, or diagnosis of a left knee disability.  

In August 1990, the veteran was hit on the head frontally and 
the resulting laceration was sutured.  Thereafter, the wound 
was noted to be healing and a computerized tomography (CT) 
scan of the head was normal.  A subsequent neurological 
examination was within normal limits.  Thereafter, there were 
no complaints, findings, or diagnosis of a disability 
involving the head or brain.  The veteran never complained of 
headaches.  

In April 1991, the veteran underwent an ETS (Expiration of 
Term of Service) examination.  At that time, the veteran 
complained that he had in the past or currently had swollen 
or painful joints; ear nose and throat trouble; hearing loss; 
a head injury; shortness of breath; cramps in his legs; 
broken bones; recent weight gain; and recurrent back pain.  
He denied having any other medical problems to include 
headaches.  Physical examination revealed pain and swelling 
of the left knee and low back pain; however, no specific 
diagnoses were rendered.  No other abnormalities were noted.  

Following the veteran's discharge from service in May 1991, 
the veteran was admitted to the Fanny Allen Hospital with 
complaints of vomiting and headaches in June 1991.  The 
veteran was treated and it was determined that he had viral 
syndrome.  The examiner doubted that the veteran had 
meningitis.  He was provided Tylenol 3 for his headaches and 
was told to consume lots of fluids.  Thereafter, also in June 
1991, the veteran was examined by Dr. A. Kenneth Ciongoli.  
At that time, the veteran reported that nine days previously, 
he had the semi-abrupt onset of a headache which had not 
subsided.  The veteran related that he was seen on an 
emergency basis thereafter in order to determine if he had 
meningitis, but there was no evidence of meningitis.  
Currently, the veteran reported that he was not a "headache 
sufferer."  He related that he had previously suffered a 
head trauma, but CT testing was negative.  After that event 
which, as noted, occurred during service, the veteran related 
that he had experienced some headaches, but he considered 
them long gone and that his current problem was a new 
problem.  Physical examination revealed that his fundi were 
intact bilaterally.  Cranial nerves 2-12 were intact.  Motor 
sensory, coordination, and deep tendon reflexes were also 
intact.  There were no pathological reflexes and no 
neukorigidity.  Dr. Ciongoli opined that the veteran had 
cranial vascular dysfunction which could and did occur 
frequently during the nighttime during rapid eye movement 
sleep.  He noted that it was unusual that the first headache 
would last such a long time, but noted that this was also 
possible.  Dr. Ciongoli noted that a spinal tap performed the 
day before was negative.  However, Dr. Ciongoli recommended a 
CT scan and an Electroencephalogram (EEG).  The veteran was 
provided pain medication.  In an addendum, Dr. Ciongoli noted 
that today, the veteran's headache was worse with standing 
and that he suspected that the veteran had a post spinal tap 
headache.  A subsequent CT was negative.  The subsequent EEG 
test results revealed minimally and non-specifically abnormal 
EEG because of intermittent posterior slow elements.  It was 
noted that this was a very non-specific finding which often 
was found in the teenage group and just represented a 
maturational delay.  Cerebral dysfunction was ruled out.  

In February 1994, the veteran completed an Annual Medical 
Certificate.  At that time, he did not complain of any 
medical disabilities.  VA outpatient records in December 1994 
revealed that the veteran requested an application for a Gulf 
War registry examination.  The veteran reported to the 
outpatient examiner that he had served in the Gulf War and 
had thereafter been treated for headaches.  During his 
outpatient examination, the veteran reported, in pertinent 
part, of weakness and pain of the upper and lower extremities 
and of headaches.  Current physical examination resulted in a 
diagnosis of Gulf War Syndrome versus other neurologic 
problems.  Subsequent January 1995 x-rays of the knees were 
negative.  

In January 1995, the veteran filed a claim for VA 
compensation benefits.  At that time, the veteran indicated 
that he suffered from headaches, aching in the arms and legs, 
and weakness in his knees.  A subsequent April 1995 VA 
outpatient record revealed that the veteran complained of 
musculoskeletal pain and migraine headaches, but his 
examination was negative.  

Thereafter, in April 1995, the veteran was afforded a VA 
brain examination.  Currently, the veteran complained of 
headaches and weakness of his 4 extremities.  It was noted 
that the veteran had no history of headaches until 1991, when 
he experienced the first episode of a very severe frontal 
headache with nausea and vomiting.  At that time, a head CT 
scan and lumbar puncture were performed and were within 
normal limits.  Since that time, it was noted that the 
veteran had been experiencing headaches occurring 4 to 5 
times weekly.  The typical headache was noted to start in the 
morning upon awakening, was frontal, throbbing, and 
associated with nausea, photophobia, and phonophobia.  
Thereafter, it was noted that the headache improved and 
sometimes disappeared with Ibuprofen.  However, it was 
further noted that it usually recurred during the day and 
lasted the whole day.  Further, it was noted that the veteran 
had also begun to have a sensation of weakness and fatigue 
even after mild exercise for the past 6 months.  The veteran 
related that he felt pain in the lateral aspect of both 
knees.  The veteran reported that he had difficulty climbing 
stairs.  In addition, the veteran reported that physical 
activity related to his work caused aching pain in both 
forearms.  

Physical examination revealed normal mental status.  The 
veteran's cranial nerves showed a visual acuity of 20/20 in 
both eyes.  The remaining cranial nerves were normal.  
Strength was 5/5 throughout.  The veteran had normal muscle 
tone and bulk.  Deep tendon reflexes were 2+ and symmetric 
except for the ankle reflexes which were 1+.  The veteran had 
bilateral plantar reflexor response.  Secondary examination 
was intact to light touch, pain, proprioception, and 
vibration.  There was no sign of joint inflammation.  The 
assessment was that the veteran's headaches were common 
migraine headaches.  The veteran was provided medication for 
his migraine headaches.  In addition, the examiner indicated 
that the neurologic examination was normal at this time.  A 
blood work-up was ordered.  Laboratory studies were negative.  

In April 1995, the veteran was afforded a VA general medical 
examination.  Currently, the veteran complained of headaches, 
frontal aspect of the head, without radiation, aggravated by 
nothing and precipitated by nothing.  The veteran reported 
that they were not related to stress, alcohol, or relaxation.  
He related that they were partially relieved by Motrin within 
one hour, but would occasionally recur which required him to 
take more Motrin.  The veteran related that there were no 
visual changes or paresthesias associated with these 
headaches, but they resulted in poor concentration due to 
pain.  Further, the veteran complained of bilateral forearm 
aching, moderate to severe pain, which increased with 
twisting, gripping, and holding wenches which interfered with 
his job performance.  The veteran denied having any 
paresthesias or weakness, but indicated that he had weakness 
with decreased grip while working.  The veteran reported that 
these problems first occurred approximately one year post-
service.  Further, the veteran complained that he also had 
bilateral knee pain which was exacerbated by climbing ladders 
or stairs, approximately one flight.  The veteran reported 
that he had developed moderate to severe pain in the upper 
calf and knee and weakness from the knee down to his feet 
which resolved after rest.  The veteran reported occasional 
cramping without exertion and upon running even on flat 
ground.  The veteran indicated that this problem started in 
1992.

Physical examination revealed that the veteran was well-
developed and well-nourished and in no acute distress, 
afebrile.  His carriage, posture, and gait were all normal.  
The veteran demonstrated full range of motion of the upper 
and lower extremities, though the grip, extension, and 
flexion of the right upper extremity and right lower 
extremity were slightly decreased when compared to the left.  
Deep tendon reflexes were +2 of the Achilles, patellae, 
biceps, and triceps, with downgoing toes bilaterally.  
Sensory was intact in the lower extremities to vibration and 
light touch.  Position sense was intact.  Gait was normal.  
It was noted that the January 1995 x-rays of the knees were 
normal.  The diagnoses were migraine headaches; 
musculoskeletal pain of the bilateral forearms, etiology 
unclear; and bilateral calf cramping with exertion, etiology 
unclear, question congenital vascular etiology.

From August 1995 through October 1996, the veteran was 
treated by Fletcher Allen Health Care for complaints of 
frontal headaches with nausea, vomiting, photophobia, and 
occasional dizziness.  In October 1996, the veteran was 
treated at the Fanny Allen Hospital with complaints of 
frontal headaches with visual disturbance.  The veteran 
reported that he had had recurrent headaches for 5 years.  
The diagnosis was migraine headache.  In January 1997, the 
veteran was again treated at the Fanny Allen Hospital with 
complaints of frontal headaches.  It was noted that the 
veteran had undergone a spinal tap which yielded negative 
results.  


Headaches

In sum, the service medical records showed that the veteran 
suffered a head trauma during service; however, a subsequent 
CT scan was negative and the service medical records do not 
show that the head trauma was productive of any disability 
other than a laceration wound.  The veteran did not complain 
of headaches at that time.  Rather, the veteran first 
complained of headaches after his discharge from service.  
His post-service medical records clearly show that the 
veteran consistently maintained that his headaches had their 
initial onset after service.  Likewise, the medical evidence 
also shows that the veteran's headaches, diagnosed as 
migraine headaches, had their onset after the veteran's 
discharge from service.  There is no medical evidence showing 
that there is any relationship whatsoever between the 
veteran's inservice head trauma and his currently diagnosed 
migraine headaches.  Thus, as there is no competent medical 
evidence establishing a nexus between the current diagnosis 
of headaches and service, the third criteria of Caluza has 
not been met.  As such, the claim for service connection for 
headaches is not well-grounded.  

Although the veteran's representative asserts that the issue 
of service connection for headaches should be remanded for a 
medical opinion regarding the etiology of the veteran's 
headaches from the examiner who previously examined him, the 
Board notes that since the veteran's claim is not well-
grounded, he cannot invoke the VA's duty to assist in the 
development of the claim under 38 U.S.C.A. § 5107(a) (West 
1991).  Grivois v. Brown, 6 Vet. App. 136 (1994).  


Legs/Knees

In sum, the service medical records showed that on one 
occasion during service, veteran complained of right knee 
pain.  Physical examination revealed some swelling above the 
patella, no discoloration, no pinpoint tenderness, no 
limitation of motion.  The veteran was not diagnosed as 
having a right knee disability during service.  Likewise, on 
one occasion, the veteran complained of having a bump on the 
left knee which was under the skin and had been present for 
one month.  Physical examination revealed a knot lying under 
the skin of the left knee.  The diagnosis was rule out dead 
tissue accumulation.  Upon discharge examination, pain and 
swelling of the left knee were present, but no diagnosis of a 
left knee disability was rendered at that time.  

The post-service medical records show that the veteran 
presented symptomatology to VA examiners consistent with 
those found in individuals with Gulf War Syndrome.  However, 
the veteran did not serve in the Persian Gulf; as such, he 
cannot have Gulf War Syndrome.  Rather, he merely presents 
symptoms consistent with that disorder.  The veteran has also 
been determined to have musculoskeletal pain and bilateral 
calf cramping with exertion.  VA examiners have been unable 
to determine the etiology of the veteran's complaints, but no 
specific underlying disease process or disability was 
indicated.  In addition, current x-rays of the knees were 
negative.  

The Board notes that although the veteran complained of right 
knee pain and a "knot" in his left knee during service, he 
was not diagnosed as having a disability of either knee 
during service.  Post-service, the veteran complained of 
various symptomatology regarding his knees, but he has not 
been diagnosed as having an underlying disease process or 
disability and his x-rays of the knees were negative.  There 
is no competent medical evidence of record establishing a 
nexus between the veteran's current bilateral knee/leg 
complaints and service.  Thus, the third criteria of Caluza 
has not been met.  As such, the claim for service connection 
for bilateral knee/leg disability is not well-grounded.  


Arms

The service medical records are negative for any treatment or 
diagnosis of a disability of either arm.  The post-service 
medical records show that the veteran initially complained of 
weakness and pain of the upper extremities in December 1994.  
The veteran's complaints apparently were consistent with Gulf 
War Syndrome, but, as noted, the veteran did not serve in the 
Persian Gulf.  Thereafter, during his 1995 VA examinations, 
the veteran continued to report pain and aching of the arms.  
The assessment was musculoskeletal pain of the bilateral 
forearms, etiology unclear.  The examiners did not identify 
any underlying disease process or disability.  Moreover, 
there is no competent medical evidence of record establishing 
a nexus between the veteran's current bilateral arm 
complaints and service.  Thus, the third criteria of Caluza 
has not been met.  As such, the claim for service connection 
for a bilateral arm disability is not well-grounded.  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case and the supplemental statement of the case, shows that 
the RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) 
(West 1991) as the veteran was fully informed of the reason 
for the denial of his claims and was advised of what evidence 
was needed in order to support his claims.




ORDER

The appeal as to the issue of entitlement to service 
connection for headaches and for disabilities of the arms, 
legs, and knees is denied as not well-grounded.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

- 12 -


- 1 -


